        Case 1:19-cr-10080-NMG Document 574 Filed 09/25/19 Page 1 of 13



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA

              v.
                                                    Crim. No. 19-cr-10080-NMG-MPK
 DAVID SIDOO, et al.,

                         Defendants.


                              JOINT INTERIM STATUS REPORT

       Pursuant to Local Rule 116.5(b), the parties hereby file the following status report prepared

in connection with the Interim Status Conference that is currently scheduled for October 2, 2019.

        (1)        Automatic Discovery & Pending Discovery Requests

       The Government mailed automatic discovery in this case to Defendant Sidoo on or about

April 25, 2019, the Colburn Defendants on or about April 30, 2019, and the remaining Defendants

on or about May 17, 2019. The Government produced supplemental discovery to all Defendants

on or about May 29, 2019, July 1, 2019, and August 30, 2019. The discovery was provided on

hard drives, DVDs, and thumb drives. The Government provided Defendants with indices where

required and some, but not all discovery has been produced as databases in load-ready forms.

Defendants are currently reviewing this discovery.

       The Government has received discovery requests from Defendants Abdelaziz and

McGlashan. The Government believes it has addressed Defendants Abdelaziz and McGlashan’s

requests. Defendants Abdelaziz and McGlashan do not believe the Government has properly

addressed their requests, although Defendant McGlashan is still in continuing communications

with the Government. The parties continue to agree to hold in abeyance the deadlines associated

with discovery motions, including with respect to Defendants Abdelaziz and McGlashan’s




                                                1
        Case 1:19-cr-10080-NMG Document 574 Filed 09/25/19 Page 2 of 13



requests, so that discovery motions can be consolidated to the extent practical. There are no other

pending discovery requests.

       Defendants anticipate sending the Government rolling discovery requests as issues are

identified during Defendants’ ongoing review of the material provided to date. Defendants

anticipate requesting additional documents required to be produced under Fed. R. Crim. P. 16,

Local Rules 116.1 and 116.2 and a table of contents that complies with the requirements of Local

Rule 116.10.

       Defendants have not yet produced any discovery to the Government despite Government

requests because the Defendants believe that it is premature to do so at this time. The Government

disagrees with the Defendants’ assertion that it is “premature” to provide their own discovery

pursuant to Rule 16(b) and Local Rule 116.1(d). Those rules clearly state Defendants must provide

reciprocal Rule 16 discovery to the Government within 28 days of arraignment. The Government

has complied with its discovery obligations and continues to comply with them. The Defendants

have now had approximately 5 months to review the Government’s discovery, confer with their

clients, and strategize regarding potential defenses. It is not premature to provide discovery, which

they can later supplement, to the Government as required by the rules.

       (2)     Additional Discovery

       The Government anticipates providing additional discovery as it comes in and is processed

by the Government pursuant to Local Rule 116.7. The Government has indicated that it has

reviewed all material in its possession and that “the Government is aware of no information or

materials relating to this case of the types described in 116.2(b)(1)” – i.e., there is no material

required to be produced now pursuant to Brady v. Maryland. However, the Government is still

reviewing discovery as it is produced to determine whether any such discovery, with respect to the




                                                 2
        Case 1:19-cr-10080-NMG Document 574 Filed 09/25/19 Page 3 of 13



charged Defendants, is information that would tend directly to negate the Defendants’ guilt

concerning any count in the indictment, and will produce said discovery. Defendants expect to

continue to confer and exchange letters with the Government regarding materials the Government

is obligated to produce pursuant to Local Rules 116.1(c)(1)(A)-(F) and 116.2(b)(1)(A)-(F) and

with a particular focus on the subject of core Brady material, required to be produced now under

Rule 16 and the Local Rules. If no agreement can be reached, Defendants will file a motion to

compel production of such material and, if necessary, request in camera inspection. Further, the

Government is aware of its obligations and will produce discovery—including Brady material—

as it is reviewed and processed by counsel.

        Defendants anticipate providing discovery to the Government when they have determined

what evidence, if any, to introduce in their cases-in-chief, as required by Rule 16(b)(1)(A)(ii).

        (3)     Timing of Additional Discovery Requests

        The parties previously agreed to hold in abeyance the deadlines associated with the

discovery motion and bill of particulars provisions of Local Rule 116.3 until the forthcoming status

conference, given the large volume of discovery produced by the Government. In the interim,

Defendants Abdelaziz and McGlashan have made letter requests to the Government for additional

discovery. Although Defendants remain free to request additional discovery from the Government

as part of the meet and confer process, Defendants propose, given Defendants’ ongoing review of

the voluminous materials produced to date and the need to review additional materials yet to be

produced by the Government, that the Court not set deadlines for discovery requests or bills of

particulars at this time.

        The Government, in contrast, proposes the following briefing schedule for discovery

motions, while recognizing that additional discovery issues may arise after these dates as




                                                 3
        Case 1:19-cr-10080-NMG Document 574 Filed 09/25/19 Page 4 of 13



Defendants continue to review and determine what is included (or not included) in the material

already provided:

       •     Motions and opening memoranda            November 12, 2019

       •     Opposition memoranda                     December 20, 2019

       •     Reply briefs                             January 10, 2019

       (4)      Protective Orders

       There is a protective order currently in place. Should a party seek modification of any

existing protective order, a motion will be filed with the Court to address any issue.

       (5)      Pretrial Motions under Fed. R. Crim. P. 12(b)

       The parties previously requested that the Court set a schedule for Defendants to file pretrial

motions under Fed. R. Crim. P. 12(b) after Defendants had an opportunity to review all discovery

provided by the Government. Defendants renew that request. The Government, in contrast,

requests that the Court order that the Rule 12(b) motions be filed concurrently with discovery

motion schedule proposed above or at some other date as ordered by the Court.

       With respect to the motion to dismiss filed by Defendants Amy and Gregory Colburn (Dkt.

341), all parties previously agreed and requested that resolution of that motion be stayed until the

other Defendants had an opportunity to review the discovery materials from the Government to

determine whether to join the motion filed by the Colburn Defendants or to file their own separate

or consolidated motions. Defendants also renew this request. The Government, in contrast,

requests that the Colburn Defendants’ motion be treated as having been filed on November 12,

2019, consistent with the proposed briefing schedule, and any Defendant seeking to join that

motion do so by November 12, 2019.




                                                 4
        Case 1:19-cr-10080-NMG Document 574 Filed 09/25/19 Page 5 of 13



       (6)     Expert Discovery

       The Government agrees to provide any expert witness disclosures 90 days prior to trial.

Defendants agree to provide any expert witness disclosures 30 days prior to trial.

       Defendants also request that the Government agree to disclose, 6 months before trial, the

names and general subject-matters of its experts. Further, Defendants believe that the final expert

disclosures should be similar in scope to those required in civil actions. The Government opposes

this request, believing that there is no need to deviate from the standard time frames here with

respect to expert discovery.

       (7)     Defenses of Insanity, Public Authority, or Alibi

       No Defendant presently intends to offer defenses of insanity, public authority, or alibi.

       (8)     Speedy Trial Act

       The 70-day period specified in 18 U.S.C. § 3161(c)(1) commenced on March 15, 2019 as

to Defendant Sidoo, April 3, 2019 as to the Colburn Defendants, and April 9, 2019 as to the

remaining Defendants. In Orders entered March 18, 2019, April 3, 2019, April 9, 2019, April 29,

2019, and June 3, 2019, the Court has excluded all time between March 15, 2019 and October 2,

2019 under the Speedy Trial Act. See Dkts. 25, 124, 129, 370, & 394.

       The parties have conferred and ask that the Court exclude the period of time from the time

of the interim status conference on October 2, 2019 to the time of the next status conference, under

18 U.S.C. § 3161(h)(7)(A), to permit Defendants time to review discovery and confer with their

respective counsel. The ends of justice served by this exclusion outweigh the interests of the public

and each Defendant in a speedy trial.




                                                 5
        Case 1:19-cr-10080-NMG Document 574 Filed 09/25/19 Page 6 of 13



       (9)     Status of Plea Discussions and Likelihood and Estimated Length of Trial

       The parties will be prepared to discuss additional relevant matters with the Court at the

conference on October 2. Depending on the number of Defendants remaining for trial and absent

severances, the Government currently estimates that its case-in-chief would take approximately

three to six weeks, assuming half-day sessions.

       (10)    Interim Status Conference

       The parties request an interim status conference the week of January 13, 2020, or at such

time as is convenient to the Court.


Respectfully Submitted,


 ANDREW E. LELLING                                    GAMAL ABDELAZIZ
 UNITED STATES ATTORNEY
                                                      By his attorneys,
 /s/ Eric S. Rosen
 ERIC S. ROSEN                                        /s/ Brian T. Kelly
 JUSTIN D. O’CONNELL                                  Brian T. Kelly (BBO # 549556)
 LESLIE A. WRIGHT                                     Joshua C. Sharp (BBO # 681439)
 KRISTEN A. KEARNEY                                   Nixon Peabody LLP
 Assistant United States Attorneys                    53 State Street
 John Joseph Moakley Courthouse                       Boston, MA 02109
 One Courthouse Way, Suite 9200                       Tel: (617) 345-1000
 Boston, Massachusetts 02210                          bkelly@nixonpeabody.com
 Tel: (617)-748-3100                                  jsharp@nixonpeabody.com
 Eric.Rosen@usdoj.gov
 Justin.O’Connell@usdoj.gov
 Leslie.Wright@usdoj.gov
 Kristen.Kearney@usdoj.gov




                                                  6
       Case 1:19-cr-10080-NMG Document 574 Filed 09/25/19 Page 7 of 13



DIANE BLAKE AND TODD BLAKE                I-HSIN “JOEY” CHEN

By their attorneys,                       By his attorneys,

/s/ David E. Meier                        /s/ Reuben Camper Cahn
David E. Meier (BBO #341710)              Reuben Camper Cahn (pro hac vice)
Todd & Weld LLP                           Jennifer L. Keller (pro hac vice)
One Federal Street, 27th Floor            Chase A. Scolnick (pro hac vice)
Boston, MA 02110                          KELLER/ANDERLE LLP
Tel: (617) 624-4732                       18300 Von Karman Avenue, Suite 930
dmeier@toddweld.com                       Irvine, CA 92612
                                          Tel: (949) 476-8700
Stephen H. Sutro, Esq.                    rcahn@kelleranderle.com
Duane Morris LLP
One Market Plaza, Suite 2200
San Francisco, CA 94105-1127
Tel: (415) 957-3008
shsutro@duanemorris.com

AMY COLBURN AND GREGORY                   MOSSIMO GIANNULLI
COLBURN
                                          By his attorneys,
By their attorneys,
                                          /s/ Sean M. Berkowitz
/s/ David S. Schumacher                   Sean M. Berkowitz (admitted pro hac vice)
David S. Schumacher (BBO # 647917)        LATHAM & WATKINS LLP
HOOPER, LUNDY & BOOKMAN, P.C.             330 North Wabash Avenue
470 Atlantic Avenue, Suite 1201
                                          Suite 2800
Boston, MA 02210
(617) 532-2700                            Chicago, IL 60611
dschumacher@health-law.com                Phone: 312.777.7700
                                          Fax: 312.993.9767
Patric Hooper (Pro Hac Vice)              sean.berkowitz@lw.com
HOOPER, LUNDY & BOOKMAN, P.C.
1875 Century Park East, Suite 1600        William J. Trach (BBO #661401)
Los Angeles, California 90067-2517
                                          LATHAM & WATKINS LLP
(310) 551-8111
phooper@health-law.com                    200 Clarendon Street
                                          Boston, MA 02116
Jordan Kearney (Pro Hac Vice)             Phone: 617.948.6000
HOOPER, LUNDY & BOOKMAN, P.C.             william.trach@lw.com
575 Market Street, Suite 2300
San Francisco, CA 94105
                                          Perry J. Viscounty (admitted pro hac vice)
(415) 875-8500
jkearney@health-law.com                   LATHAM & WATKINS LLP
                                          650 Town Center Drive
                                          20th Floor


                                      7
      Case 1:19-cr-10080-NMG Document 574 Filed 09/25/19 Page 8 of 13



                                         Costa Mesa, CA 92626
                                         Phone: 714.540.1235
                                         perry.viscounty@lw.com

                                         Roman Martinez (admitted pro hac vice)
                                         LATHAM & WATKINS LLP
                                         555 Eleventh Street, NW
                                         Suite 1000
                                         Washington, DC 20004
                                         Phone: 202.637.2200
                                         roman.martinez@lw.com

                                         /s/ George W. Vien
                                         George W. Vien (BBO #547411)
                                         Joshua N. Ruby (BBO #679113)
                                         DONNELLY, CONROY & GELHAAR, LLP
                                         260 Franklin Street
                                         Suite 1600
                                         Boston, MA 02110
                                         Phone: 617.720.2880
                                         Fax: 617.720.3554
                                         gwv@dcglaw.com
                                         jnr@dcglaw.com

                                         /s/ Mark E. Beck
                                         Mark E. Beck (admitted pro hac vice)
                                         Mark Beck Law, A Professional Corporation
                                         350 West Colorado Boulevard
                                         Suite 200
                                         Pasadena, CA 91105
                                         Phone: 213.596.7828
                                         mbeck@markbecklaw.com

ELIZABETH HENRIQUEZ                      MANUEL HENRIQUEZ

By her attorneys,                        By his attorneys,

/s/ Aaron M. Katz                        /s/ Walter Brown
Aaron M. Katz (BBO # 662457)             Walter Brown (pro hac vice)
Ropes & Gray LLP                         Melinda Haag (pro hac vice)
Prudential Tower                         Robin Linsenmayer (pro hac vice)
800 Boylston St.                         Orrick, Herrington & Sutcliffe, LLP


                                     8
       Case 1:19-cr-10080-NMG Document 574 Filed 09/25/19 Page 9 of 13



Boston, MA 02199-3600                     405 Howard Street
Tel: (617) 951-7117                       San Francisco, CA 94105
aaron.katz@ropesgray.com                  Tel: (415) 773-5700
                                          wbrown@orrick.com
Laura G. Hoey (pro hac vice)
Ropes & Gray LLP
191 North Wacker Drive, 32nd Floor
Chicago, IL 60606
Tel: (312) 845-1200
laura.hoey@ropesgray.com

Colleen A. Conry (pro hac vice)
Ropes & Gray LLP
2099 Pennsylvania Avenue, N.W.
Washington, DC 20006-6807
Tel: (202) 508-4600
colleen.conry@ropesgray.com

DOUGLAS HODGE                             MICHELLE JANAVS

By his attorneys,                         By her attorneys,

/s/ Joan McPhee                           /s/ John L. Littrell
Brien T. O’Connor (BBO # 546767)          Thomas H. Bienert, Jr. (pro hac vice)
Joan McPhee (BBO # 547869)                John Littrell (pro hac vice)
Ropes & Gray - MA                         Bienert I. Katzman PC
Prudential Tower                          903 Calle Amanecer, Suite 350
800 Boylston Street                       San Clemente, CA 92673
Boston, MA 02199-3600                     Tel: (949) 369-3700
617-951-7385                              tbienert@bienertkatzman.com
boconnor@ropesgray.com                    jlittrell@bienertkatzman.com
jmcphee@ropesgray.com
                                          Jonathan L. Kotlier (BBO # 545491)
Miranda Hooker (BBO # 661569)             Nutter, McClennen & Fish, LLP
Pepper Hamilton LLP                       155 Seaport Boulevard
125 High Street                           Boston, MA 02210-2604
19th Floor, High Street Tower             Tel: 617-439-2000
Boston, MA 02110                          jkotlier@nutter.com
617-204-5160
hookerm@pepperlaw.com

ELISABETH KIMMEL                          LORI LOUGHLIN

By her attorneys,                         By her attorneys,

/s/ Eóin P. Beirne                        /s/ Sean M. Berkowitz
R. Robert Popeo (BBO # 403360)            Sean M. Berkowitz (admitted pro hac vice)
Mark E. Robinson (BBO # 423080)           LATHAM & WATKINS LLP


                                      9
     Case 1:19-cr-10080-NMG Document 574 Filed 09/25/19 Page 10 of 13



Eóin P. Beirne (BBO # 660885)        330 North Wabash Avenue
Cory S. Flashner (BBO # 629205)      Suite 2800
MINTZ, LEVIN, COHN, FERRIS,          Chicago, IL 60611
GLOVSKY
                                     Phone: 312.777.7700
AND POPEO, P.C.
One Financial Center                 Fax: 312.993.9767
Boston, MA 02111                     sean.berkowitz@lw.com
(617) 348-1707 (telephone)
(617) 542-2241 (fax)                 William J. Trach (BBO #661401)
rpopeo@mintz.com                     LATHAM & WATKINS LLP
mrobinson@mintz.com                  200 Clarendon Street
ebeirne@mintz.com
                                     Boston, MA 02116
cflashner@mintz.com
                                     Phone: 617.948.6000
                                     william.trach@lw.com

                                     Perry J. Viscounty (admitted pro hac vice)
                                     LATHAM & WATKINS LLP
                                     650 Town Center Drive
                                     20th Floor
                                     Costa Mesa, CA 92626
                                     Phone: 714.540.1235
                                     perry.viscounty@lw.com

                                     Roman Martinez (admitted pro hac vice)
                                     LATHAM & WATKINS LLP
                                     555 Eleventh Street, NW
                                     Suite 1000
                                     Washington, DC 20004
                                     Phone: 202.637.2200
                                     roman.martinez@lw.com

                                     /s/ David C. Scheper
                                     David C. Scheper (admitted pro hac vice)
                                     SCHEPER KIM & HARRIS LLP
                                     601 West Fifth Street, 12th Floor
                                     Los Angeles, CA 90071
                                     Phone: 213.613.4655
                                     Fax: 213.613.4656
                                     dscheper@scheperkim.com




                                    10
      Case 1:19-cr-10080-NMG Document 574 Filed 09/25/19 Page 11 of 13



WILLIAM McGLASHAN, JR.                     MARCI PALATELLA

By his attorneys,                          By her attorneys,

/s/ Jack W. Pirozzolo                      /s/ Michael K. Loucks
Jack W. Pirozzolo (BBO #564879)            Michael K. Loucks (BBO # 305520)
jpirozzolo@sidley.com                      Skadden, Arps, Slate, Meagher & Flom LLP
SIDLEY AUSTIN LLP                          500 Boylston Street
60 State Street, 36th Floor                Boston, MA 02116
Boston, MA 02109                           617-573-4840
Tel: (617) 223-0304                        michael.loucks@skadden.com

Joan M. Loughnane (pro hac vice)           Jack P. DiCanio (pro hac vice)
jloughnane@sidley.com                      Allen J. Ruby (pro hac vice)
SIDLEY AUSTIN LLP                          Skadden, Arps, Slate, Meagher & Flom LLP
787 7th Avenue                             525 University Avenue
New York, NY 10019                         Palo Alto, CA 94301
Tel: (212) 839-5567                        650-470-4500
                                           allen.ruby@skadden.com
/s/ John C. Hueston                        jack.dicanio@skadden.com
John C. Hueston (pro hac vice)
Marshall Camp (pro hac vice)
HUESTON HENNIGAN LLP
523 W. 6th Street, Suite 400
Los Angeles, CA 90014
Tel: (213) 788-4340
jhueston@hueston.com
mcamp@hueston.com

DAVID SIDOO                                JOHN WILSON

By his attorneys,                          By his attorneys,

/s/ Martin G. Weinberg                     /s/ Michael Kendall
Martin G. Weinberg, Esq. (BBO # 519480)    Michael Kendall (BBO #544866)
Martin G. Weinberg, PC                     Yakov Malkiel (BBO #689137)
20 Park Plaza                              WHITE & CASE LLP
Suite 1000                                 75 State Street
Boston, MA 02116                           Boston, MA 02109-1814
617-227-3700                               Tel: (617) 979-9310
Fax: 617-338-9538                          michael.kendall@whitecase.com
owlmcb@att.net
                                           Andrew E. Tombak (pro hac vice)
/s/ David Z. Chesnoff (Pro Hac Vice)       WHITE & CASE LLP
David Z. Chesnoff, Esq.                    1221 Avenue of the Americas
Chesnoff & Schonfeld                       New York, NY 10020
520 S. 4th Street                          Tel: (212) 819-8428



                                          11
      Case 1:19-cr-10080-NMG Document 574 Filed 09/25/19 Page 12 of 13



Las Vegas, NV 89101                        Andrew.tomback@whitecase.com
702-384-5563
dzchesnoff@cslawoffice.net

/s/ Richard A. Schonfeld (Pro Hac Vice)
Richard A. Schonfeld
Chesnoff & Schonfeld
520 South Fourth Street
Las Vegas, NV 89101
702-384-5563
rschonfeld@cslawoffice.net

DR. HOMAYOUN ZADEH                         ROBERT ZANGRILLO

By his attorneys,                          By his attorneys,

/s/ Tracy A. Miner                         /s/ Nicholas Theodorou
Tracy A. Miner (BBO # 547137)              Nicholas Theodorou (BBO # 495730)
Megan A. Siddall (BBO # 568979)            Foley Hoag LLP
Seth B. Orkand (BBO # 669810)              155 Seaport Boulevard
Miner Orkand Siddall LLP                   Boston, MA 02210
470 Atlantic Ave, 4th Floor                Tel: (617) 832-1163
Boston, MA 02110                           ntheodorou@foleyhoag.com
Tel.: (617) 273-83 77
tminer@mosllp.com                          Martin G. Weinberg, Esq. (BBO # 519480)
msiddall@mosllp.com                        20 Park Plaza, Suite 1000
sorkand@mosllp.com                         Boston, MA 02116
                                           Tel: (617) 227-3700
                                           owlmgw@att.net

                                           Matthew L. Schwartz
                                           Boies Schiller Flexner
                                           55 Hudson Yards, 20th Floor
                                           New York, NY 10001
                                           Tel: (212) 303-3646
                                           mlschwartz@bsfllp.com




                                          12
       Case 1:19-cr-10080-NMG Document 574 Filed 09/25/19 Page 13 of 13



                                 CERTIFICATE OF SERVICE

        I, Kristen A. Kearney, hereby certify that this document filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as non-registered participants on
September 25, 2019.

                                                              /s/ Kristen A. Kearney
                                                              KRISTEN A. KEARNEY
                                                              Assistant United States Attorney




                                                 13
